PER CURIAM.
The City contends, and we agree, that the Writ of Mandamus was prematurely entered without giving the City an opportunity to file an answer and to present evidence on disputed issues of fact. For example, the City asserts that it wished to contradict Ackley’s statement that the City extended the time for him to request a hearing on “charges” relating to his termination.
We, therefore, reverse the court’s Writ of Mandamus and remand for further actions consistent herewith.
REVERSED and REMANDED.
JOHNSON, C., Associate Judge, concurs.
HARRIS, J., concurs and concurs specially, with opinion.
GRIFFIN, J., concurs in part and dissents in part, with opinion.